Citation Nr: 0336053	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  97-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Timeliness of application for waiver of recovery of an 
overpayment of death pension benefits.


REPRESENTATION

Appellant represented by:	Victoria A. Phillips, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran had active service from April 1942 to April 1943.  
The appellant is the unremarried widow of the veteran who 
died in 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 decision of the 
Committee on Waivers and Compromises, Department of Veterans 
Affairs (VA), Debt Management Center, Fort Snelling, 
Minnesota, which denied her request for waiver of recovery of 
the overpayment because she failed to submit her application 
for waiver within 180 days of the date of notification of the 
indebtedness.

In a November 1998 decision, the Board denied the appellant's 
appeal on the grounds that her request for a waiver had not 
been timely filed.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), arguing that the Board's decision was erroneous (1) 
in that it failed to consider and apply 38 C.F.R. § 1.942, a 
provision which authorizes VA to terminate collection 
activity under certain circumstances, and (2) in that it 
failed to apply the "equity and good conscience" standard 
in 38 C.F.R. § 1.962.  In a memorandum order dated in July 
2001, the Court acknowledged that the Board had not 
considered the application of 38 C.F.R. § 1.942, and that 
that further, this regulation had not been considered in any 
precedential court decision.  See Gordon v. Principi, 15 Vet. 
App. 124 (2001).  The Court therefore vacated the Board's 
November 1998 decision, and remanded the case with 
instructions that the Board address the arguments raised in 
the appellant's supplemental brief.  The Board subsequently 
requested an opinion from the VA General Counsel, pursuant to 
38 C.F.R. § 20.901(c), with respect to the applicability of 
38 C.F.R. § 1.942 to claims for waiver of overpayment under 
38 C.F.R. §§ 1.962 - 1.965.  In a precedential opinion dated 
in August 2003, an opinion that the Board is bound to follow, 
General Counsel held that the Board does not have authority 
to consider whether collection of a debt should be suspended 
or terminated and that the Board does not have jurisdiction 
to review discretionary decisions concerning suspension or 
termination of collection of a benefit debt.  See VAOPGCPREC 
4-2003; see also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.5, 
20.101 (the Board is bound by precedent opinions of VA 
General Counsel).

As the Court has noted, VA has conceded that this case 
presents an "unfortunate situation."  The appellant has 
made every effort to repay the debt that she incurred as a 
result of an overpayment of death-pension benefits, and there 
is no suggestion that the incurrence of the overpayment was 
intentional on her part.  She seeks a waiver due to a change 
in her financial circumstances (i.e., impoverishment based on 
loss of wages due to her retirement at age 75 in 1996).  As 
such, and in light of the decision below, the Board 
recommends referral of this matter to the appropriate Chief 
of Fiscal Activity or to the Director of the Debt Management 
Center, as appropriate, for consideration of suspension or 
termination of collection of the appellant's debt under 
38 C.F.R. §§ 1.940-1.943.


FINDINGS OF FACT

1.  In September 1994, VA notified the appellant of the 
overpayment of death pension benefits at issue, of the amount 
of the overpayment, of her right to request waiver of 
recovery of the overpayment, and of the 180-day time limit 
for filing any waiver request.

2.  VA received the appellant's request for waiver of 
recovery of the overpayment in September 1996.  


CONCLUSION OF LAW

The appellant's request for a waiver of recovery of the 
overpayment of death pension benefits was not timely filed.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, the Court has interpreted the VCAA as having no 
application to claims predicated on chapter 53 of title 38 of 
the U.S. Code, which includes provisions relating waiver of 
recovery of claims by the United States.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding VCAA inapplicable 
to claims regarding entitlement to waiver of recovery of 
overpayment because chapter 53 has its own notice 
provisions).


Factual Background.  VA notified the appellant by letters 
dated in September 1994 that based on excessive income her 
death pension benefits had been terminated effective in 
January 1, 1991, and that this action resulted in an 
overpayment of benefits to the appellant.  In these letters, 
VA also informed the appellant that the total overpayment 
amount was $4,788.  She was also advised that any request for 
a waiver of recovery of the overpayment at issue must be 
submitted within 180 days of the date of the letter.  The 
letters were mailed to the appellant's address of record and 
it is neither contended nor shown that the appellant did not 
receive the September 1994 letters.  

VA received the appellant's request for a waiver of recovery 
of the overpayment of death pension benefits in September 
1996, about two years after the September 1994 notice to the 
appellant.  VA denied the 1996 request on the grounds that 
the appellant's waiver request was not submitted within 180 
days of the September 1994 notification to her of the 
overpayment.


Criteria.  Recovery of overpayments of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a) and (c); 
38 C.F.R. § 1.963(a).

If the debtor was notified of the indebtedness on or after 
April 1, 1983, application for a waiver must be made within 
180 days of the date of notification.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(b)(2).  The 180 day period may be extended 
if the individual requesting waiver demonstrates that, as a 
result of an error by either VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period will be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104(c); 38 C.F.R. 
§§ 19.5, 20.101.


Analysis.  On appeal, the appellant concedes that she failed 
to timely submit a request for a waiver.  However, she does 
not claim error by VA or the post office, or that she did not 
receive the notification letters in 1994.  She has also not 
alleged circumstances beyond her control.  The foregoing are 
the only reasons provided by law and regulation, which 
warrant an extension of the 180-day filing period.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The appellant argues that she should not be penalized because 
she first attempted to repay VA and only requested waiver 
after she became disabled and unable to work.  It is argued 
that VA is penalizing the appellant for failing to become 
disabled within 180 days of being notified of her 
indebtedness and that collection of the debt from an 
octogenarian widow who became disabled two years after 
entering into her repayment plan with VA violates equity and 
good conscience.  This situation is not among the prescribed 
bases for an extension of the 180-day period as reflected in 
the statutory and regulatory criteria set out above.  The 
appellant was informed in September 1994 that she had 180 
days in which to request waiver, but she failed to file such 
request within the allotted time period.

There is no evidence that the appellant filed a timely 
request for waiver of recovery of an overpayment of death 
pension benefits, and it is not contended otherwise.  There 
is also no showing or contention that the time limit for 
filing a waiver request should be extended.  The appellant 
failed to submit a request for a waiver of recovery of 
overpayment of death pension benefits within 180 days of 
notification thereof, and she has advanced no valid factual 
or legal argument warranting any extension of the time limit.

Accordingly, as the law and not the evidence is dispositive 
in this case, the appeal is denied due to the absence of any 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In her March 2001 supplemental brief to the Court, the 
appellant argued that the November 1998 Board decision should 
be reversed because, inter alia, the Board failed to consider 
and apply 38 C.F.R. § 1.942.  This statute authorizes VA to 
terminate collection activity and consider closing the agency 
file if a claim meets certain standards, including the 
inability to collect any substantial amount due, in part, to 
the debtor's age and income.  The Board notes that VA's 
authority for suspending or terminating a debt is derived 
from the Debt Collection Improvement Act of 1966, 110 Stat. 
1321 (1996) and the Federal Claims Collection Act of 1996, 80 
Stat. 309 (as codified at 31 U.S.C.A. § 3711).  Decisions to 
suspend or terminate collection action made under the 
authority of 31 U.S.C.A. § 3711 are discretionary.  See 31 
U.S.C.A. § 3711(a)(3) (the agency "may suspend or end 
collection action") (emphasis added); see also 38 C.F.R. 
§ 1.942 ("[VA] may terminate collection activity . . .") 
(emphasis added).  Although VA regulations do not specify who 
has the authority to determine if termination of collection 
activity is appropriate, decisions regarding the suspension 
or termination of debt collection are delegated to the level 
of the Chief of the Fiscal Activity at field stations and to 
the Director of the Debt Management Center.  As such, the 
Board has no authority to consider whether a debt should be 
suspended or terminated.  See VAOPGCPREC 4-2003.

Further, the aforementioned VA General Counsel opinion 
concluded that decisions regarding the suspension or 
termination of debt collection are not subject to appeal, as 
they have been committed by Congress to the discretion of the 
Secretary or his delegates.  Id.; see, e.g., Rank v. Nimmo, 
677 F.2d 692, 699-700 (9th Cir. 1982) (VA decision not to 
exercise discretionary authority to pay off mortgage and 
accept assignment and security was not subject to review); 
Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992) (Board lacks 
jurisdiction to review Secretary's discretionary equitable 
relief determinations under 38 U.S.C. § 503).

The appellant has also argued that the Board's November 1998 
decision should be reversed and remanded for application of 
38 C.F.R. § 1.962's "equity and good conscience" standard, 
in light of an apparent conflict between 38 C.F.R. § 1.962 
and 38 C.F.R. § 1.963.  Specifically, the appellant has 
argued that the prohibition of collection in the former 
regulation ("There shall be no collection of an overpayment 
. . . when it is determined by a regional office Committee on 
Waivers and Compromises that collection would be against 
equity and good conscience") conflicts with the imposition 
of a 180-day time limit for consideration of a waiver 
application in the latter regulation.  Compare 38 C.F.R. 
§ 1.962 with 38 C.F.R. § 1.963(b)(2).  As such, the appellant 
argues that in establishing 180 days as the time limit beyond 
which equity and good conscience will not be considered, VA 
has rendered the "equity and good conscience" requirements 
of § 1.962 duplicative and meaningless.  To this extent, the 
appellant asserts that the 180 day limit is invalid.

However, as noted above, the Board in its decisions is bound 
by VA regulations.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.5, 
20.101.  The matter of the validity of a VA regulation is not 
within the Board's jurisdiction.  The Board is constrained in 
this case by the clear requirement set forth in 38 C.F.R. 
§ 1.963(b) that "[a] request for waiver . . . shall only be 
considered . . . if made within 180 days following the date 
of a notice of indebtedness."  Further, 38 U.S.C. § 5302(a) 
reads:  "There shall be no recovery of payments or 
overpayments . . . of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee." (emphasis added).  Thus, the 
underlying statute specifically establishes the 180 day 
period within which to request waiver which is contained in 
38 C.F.R. § 1.963(b).


ORDER

The application for waiver of recovery of an overpayment of 
death pension benefits was not timely filed.  The benefit 
sought on appeal is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



